DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicants’ cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
5.	Claims 1-4, 6-8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9 and 11 of U.S. Patent No. 10976511 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of an entry module for facilitating passage of one or more cables into an enclosure.
Specifically, regarding claim 1, see claims 9 and 11 of U.S. Patent 10976511 B2.
Regarding claims 2 and 11 , see claim 11 of U.S. Patent 10976511 B2.
Regarding claims 3 and 12, U.S. Patent No. 10976511 B2 substantially discloses all the limitations of the claimed invention except the first aperture portions; the second edge profile defines second aperture portions and second edge segments between at least some of the second aperture portions; and the first module plate and the second module plate are configured to approach one another, such that at least some of the first edge segments approach at least some of the second edge segments, and at least some of the first aperture portions and at least some of the second aperture portions define the plurality of apertures.
However, the first aperture portions, the second aperture portions and the plurality of apertures are considered to be obvious to provide higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown et al. by reproducing the first aperture portions, the second aperture portions and the plurality of apertures for the purpose of obtaining higher efficiency of optical signal transmission. It is also St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 4, U.S. Patent No. 10976511 B2 substantially discloses all the limitations of the claimed invention except the at least one aperture is substantially circular.
However, the at least one aperture being substantially circular is considered to be obvious to provide higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown et al. with the at least one aperture being substantially circular for the purpose of obtaining higher efficiency of optical signal transmission. It is noted that such a modification would have involved a mere change in the figure of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 6 and 13, see claim 4 of U.S. Patent 10976511 B2.
Regarding claims 7 and 14, see claim 4 of U.S. Patent 10976511 B2.
Regarding claims 8 and 15, see claim 4 of U.S. Patent 10976511 B2.
Regarding claim 10, see claims 9 and 11 of U.S. Patent 10976511 B2.
The claims are therefore not patentably distinct.

Allowable Subject Matter
6.	Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
7.	The amendment of claims, filed on 02/15/22, has been fully considered.
Claim 5 is cancelled. Claims 1 and 10 are amended. The previous ground of rejection is now changed in this Office Action in response to the amendment of claims. Since the new ground of rejection is necessitated by the amendment, this office action is made final.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883